Mb. Chiee Justice QuiñoNes,
after stating the foregoing facts, delivered tbe opinion of tbe court.
Neither in tbe Mortgage Law nor in tbe Regulations and •other subsequent provisions issued for tbe execution thereof •can be found any provision whatever authorizing tbe registrars of property to cancel, ex officio, tbe entries made in tbe •old registries of mortgages which bave not been transferred to tbe new books of tbe Registry, within tbe period fixed for tbat purpose to cause them to operate to tbe prejudice of third persons. On tbe contrary, what is prescribed by tbe Mortgage Law and tbe other provisions cited, is, tbat although tbe entries of property rights existing in tbe books of tbe old registries of mortgages, which were not transferred to tbe modern books within tbe legal period, could not thereafter operate to tbe prejudice of third persons, they would, nevertheless, be effectual as between tbe parties and produce between them tbe proper legal effects, as is specif*325ically so provided by tbe last paragraph of article 448 of the Regulations for the execution of the Mortgage Law, in connection with the provisions of the last paragraph of article 397 of the same law, and as reproduced in the second statement of law contained in the Royal Order of May 8, 1894, which is limited to providing, with respect to cancellations, “that upon the expiration of the period prescribed for applying for transfers, the entries in the old books of property rights which have not been transferred shall not be mentioned in the new records made, and, upon the expiration of said period, the entries mentioned which may have likewise been made ex officio in the modem books of the said property rights set forth in the old books shall be canceled, provided that the transfer thereof has not been expressly requested by the interested parties within the legal period.” This provision was also set forth with greater dearness in the decisory portion of the Royal Order of June 18, 1895, in providing that “only the entries mentioned ex officio which may have been taken directly from the old books are capable of being canceled”; and from this it can be inferred with greater clearness that said old entries, although they have not been transferred to the modern books of the Registry, cannot be canceled ex officio by the registrars except in cases where it may be proper according to the provisions of the law and regulations upon the subject, and article 453 et seq. of the Regulations should be understood in this sense in referring to the cancellations of said old entries and to the manner in which they should be made to appear in the books of the old and the modern Registry of Property.
Having examined the legal provisions cited, the decision of the registrar of property of Arecibo is affirmed in so far as it denies the cancellation requested by the attorney for the appellant in his petition of the 15th of March last. A certified copy of the present decision, together with the return of the documents produced, is ordered to be forwarded to *327the said registrar for his information and such other purposes as may be proper.
Justices Hernández, Figueras, Sulzbacher and MacLeary concurred.